IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                         : No. 415 WAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
THOMAS DOERR; TOD ZWIKL,              :
DEBORAH ERBSTEIN, SUSAN LOPE,         :
ELIZABETH SMITH AND DENNIS            :
MCCURDY,                              :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.